Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
                                                           
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaal et al (5466188).

It should be noted that the recitation “for," "adapted," "configured to” etc. is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use 

Since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the specification, whether such language is couched in terms of means plus function or consists of a detailed recitation of the inventive matter.  Limitations in the specification not included in the claim may not be relied upon to impart patentability to an otherwise unpatentable claim.    In re Lundberg, 113 USPQ 530 (CCPA 1957). 

[AltContent: textbox (Crop engaging member w/ leading edge, paddles)][AltContent: textbox (chamber)][AltContent: arrow][AltContent: textbox (Trailing lip)][AltContent: arrow][AltContent: textbox (Angled leading lip)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    306
    449
    media_image1.png
    Greyscale



“(13)   The beater drum 42 cooperates with an arched sieve bottom 45 which is disposed at the bottom and carries axially parallel rubbing bars 46 projecting on the inside or is formed with correspondingly projecting edges. This sieve bottom 45 is mounted resiliently and adjustably with the aid of spring elements 47, so that it can yield in a downward direction. It also carries an exchangeable breaking bar 48 at the inlet of the drum breaker 11 or at the point of transition between the two breakers. Its mode of operation is the same as that of the breaking bar 39.” 

for threshing and collecting grain from cut crop, the pre- threshing apparatus including: 
a feed accelerator (beater 42); 
a pre-threshing device, including a screen, the pre-threshing device disposed adjacent to the feed accelerator (sieve 45), 
wherein the feed accelerator moves with respect to the pre-threshing device to move cut crop along a path and across the pre-threshing device (intended use is given), 
wherein the feed accelerator interacts with the pre-threshing device to provide threshed grain, and the pre-threshing device is configured to collect the threshed grain (capability is given), 
wherein the feed accelerator includes a plurality of crop engaging members (beating bars 44) each having a leading edge (marked up), 
wherein a distance between the leading edge and the screen defines a gap through which the cut crop moves between the feed accelerator and the pre-threshing device and wherein at least one of the feed accelerator and the pre-threshing device is resiliently biased by a resilient coupler (spring 47) such that the gap changes based on an amount of cut crop moving through the gap (see quote above).  

2. (Original) The pre-threshing apparatus of claim 1 wherein the pre-threshing device includes a chamber (marked up) configured to collect the threshed grain and the screen includes apertures configured to direct the threshed grain to the chamber (capability is given, the sieve cooperates with the crop engaging elements to direct the threshed grain to the chamber).  

5. (Original) The pre-threshing apparatus of claim 2 further comprising a frame defining a window (fig 3) configured to expose the screen to the cut crop moving between the feed accelerator and the pre-threshing device (capability / intended use is shown/taught above).  

6. (Original) The pre-threshing apparatus of claim 5 further comprising a frame structure configured to support the frame and to define the chamber (fig 3), the chamber having an open end configured to direct the threshed grain to a receptacle (shown/taught above).  

7. (Original) The pre-threshing apparatus of claim 6 wherein the frame includes a leading lip (marked up) and a trailing lip (marked up), 
wherein the leading lip is located along the path at a first position and the trailing lip is located along the path at a second position, wherein the second position is located downstream of the first position (shown/taught above).  

8. (Original) The pre-threshing apparatus of claim 7 further comprising a debris trap located at the leading lip of the frame, wherein the debris trap is configured to capture debris located in the cut crop (between the 1st beater drum and the 2nd beater drum 42).  

configured to direct debris downwardly toward the debris trap (intended capability is given).  

s 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suen et al (2015/0237805).
[AltContent: textbox (Paddle leading edge)][AltContent: arrow]
[AltContent: textbox (Plurality of sieves at different planes and heights, rods & apertures)][AltContent: textbox (Path for the crop to move in)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    537
    799
    media_image2.png
    Greyscale



19. (Currently Amended) A method of harvesting grain with a harvesting machine having a cutting head configured to provide cut crop for threshing (combine harvester is taught in par. 4, which includes inherently the customary cutting head), the method comprising:    
moving the cut crop along a path (fig 2); 

pre-threshing the cut crop at a gap between the feed accelerator and a pre-threshing device to obtain a first quantity of threshed grain (sieve 12), 
wherein the pre-threshing device includes a feed accelerator having a plurality of paddles forming a leading edge (14) directed to cut crop moving across a screen wherein the screen includes a plurality of screen structures located at different heights (shown above), 
moving the cut crop to a thresher to continue threshing of the cut crop after pre-threshing the cut crop to obtain a second quantity of threshed grain; and separating debris from the first and second quantity of threshed grain (fig 3 shows/teaches the thresher & separator as typical in the art).
  
20. (Original) The method of claim 19 further comprising collecting first quantity of threshed grain cut at the pre-threshing device (shown/taught above).  







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-9, 11-12, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollatz (2010/0173685), in view of Applegate (3974837).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Hollatz teaches the claimed invention, except as noted:

[AltContent: textbox (Inclined leading lip, between the concave 16 and the beater concave is a stone trap toward the lower end of the lip marked up)][AltContent: arrow][AltContent: textbox (Beater / feed accelerator peaddles)][AltContent: textbox (Pre-threshing screen)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    524
    716
    media_image3.png
    Greyscale



11. (Currently Amended) A harvesting machine (10) including a cutting head (12) configured to provide cut crop for threshing, the harvesting machine comprising: 
a conveyer (13) disposed adjacent to the cutting head and configured to move the cut crop to be threshed along a path (par. 19); 
configured to thresh the cut crop to provide threshed grain from the cut crop; a separator disposed adjacently to the thresher and configured to separate debris from the threshed grain (thresher & separator 19); 
a feed accelerator (beater 17) disposed between the conveyor and the thresher, the feed accelerator configured to advance the cut crop along the path from the conveyor to the thresher (16; however 15 also applicable); and 
a pre-threshing device, including a screen (marked up, also screen / concave 16, fig 1, meets the claim, also see par. 50, teaches with or without additional threshing device), the pre-threshing device disposed adjacent to the feed accelerator (figs 1, 3), 
wherein the feed accelerator moves with respect to the pre-threshing device to move cut crop across the pre-threshing device (capability / intended use is given), 
wherein the feed accelerator interacts with the pre-threshing device to provide threshed grain, and the pre-threshing device is configured to collect the threshed grain (capability / intended use is given), 
wherein the feed accelerator includes a plurality of crop engaging members  each having a leading edge (paddles, marked up), wherein a distance between the leading edge and the    screen defines a gap through which the cut crop moves between the feed accelerator and the pre- threshing device and wherein at least one of the feed accelerator (shown/taught above) and 
the pre-threshing device are resiliently biased by a resilient coupler such that the gap changes based on an amount of cut crop moving through the gap (not shown).  

Applegate teaches that it has been well known and old, at the time of the applicant’s invention, to provide a resilient coupler or biasing means / springs (47, 48) to one of a sieve / concave (22) and rotating cylinder / beater (20), in order to avoid damage to the separator.  

“(11)   In the event a foreign object such as a stone is conveyed upwardly by conveyor 15 into separator 16, and in the event that the thickness of the foreign object is greater than the normal spacing between the rotating cylinder and concave frame, then the frame will resiliently move away from the rotating cylinder. For example, concave frame 22 (FIG. 3) will move in the direction of arrow 52 thereby causing each bolt 31 and 32 to move within slots 37 and 38 in the direction of arrow 53 increasing the spacing between the concave frame and cylinder. As bolts 31 and 32 move in the direction of arrow 53, the head of each threaded rod 43 and 44 will move away from brackets 45 and 46 compressing coiled springs 47 and 48, thereby allowing bolts 31 and 32 along with brackets 39 and 40 to move in the direction of arrow 53. Once the foreign object has passed through the separator, then coiled springs 47 and 48 will return the heads of threaded rods 43 and 44 against brackets 45 and 46 so as to return bolts 31 and 32 along with the top edge portion 27 of concave frame 22 to the original position. Springs 47 and 48 are not compressed sufficiently by nuts 48' and 49 to cause top edge 27 to impact the rotating cylinder 20.”

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the crop passing through pre-thresher & feeder accelerator of Hollatz with the teachings of Applegate, because it would not have been outside the skill that in order to resiliently adjust the gap to avoid damage to the pre-thresher & accelerator.


12. (Currently Amended) The harvesting machine of claim 11 wherein the pre-threshing device includes a chamber configured to collect the threshed grain and the screen having apertures configured to direct the threshed grain to the chamber, and further wherein the thresher includes a concave configured to direct the threshed grain to one or more of a belt, a shaking pan, and an auger for cleaning by a cleaning system of the harvesting machine (shown/taught above).  

  
15. (Original) The harvesting machine of claim 12 further comprising a frame defining a window configured to expose the screen to the cut crop moving between the feed accelerator and the pre- threshing device (shown/taught above).  

16. (Original) The harvesting machine of claim 15 further comprising a frame structure configured to support the frame and defining the chamber having an open end configured to direct the threshed grain to a receptacle (shown/taught above). 
 
17. (Original) The harvesting machine of claim 16 wherein the frame includes a leading lip (marked up) and a trailing lip (opposite of the leading lip), wherein the leading lip is located along the 

18. (Original) The harvesting machine of claim 17 further comprising a debris trap located at an end of the conveyor, wherein the debris trap is configured to capture debris located in the cut crop (marked up).

In re the “sub-combination” of cl. 1-2, 5-9, the above rejection is considered for being substantially the same as in the combination claims.

1. A pre-threshing apparatus (NOTE: “sub-combination”) for threshing and collecting grain from cut crop, the pre- threshing apparatus including: 
a feed accelerator; 
a pre-threshing device, including a screen, the pre-threshing device disposed adjacent to the feed accelerator, 
wherein the feed accelerator moves with respect to the pre-threshing device to move cut crop along a path and across the pre-threshing device, 
wherein the feed accelerator interacts with the pre-threshing device to provide threshed grain, and the pre-threshing device is configured to collect the threshed grain, 
wherein the feed accelerator includes a plurality of crop engaging members each having a leading edge, 
wherein a distance between the leading edge and the screen defines a gap through which the cut crop moves between the feed accelerator and the pre-threshing device and wherein at least one of the feed accelerator and the pre-threshing device is resiliently biased by a resilient coupler such that the gap changes based on an amount of cut crop moving through the gap.  

2. (Original) The pre-threshing apparatus of claim 1 wherein the pre-threshing device includes a chamber configured to collect the threshed grain and the screen includes apertures configured to direct the threshed grain to the chamber (see cl. 12).  

5. (Original) The pre-threshing apparatus of claim 2 further comprising a frame defining a window configured to expose the screen to the cut crop moving between the feed accelerator and the pre-threshing device (see cl. 5).  

6. (Original) The pre-threshing apparatus of claim 5 further comprising a frame structure configured to support the frame and to define the chamber, the chamber having an open end configured to direct the threshed grain to a receptacle (see cl. 16).  


wherein the leading lip is located along the path at a first position and the trailing lip is located along the path at a second position, wherein the second position is located downstream of the first position (see cl. 17).  

8. (Original) The pre-threshing apparatus of claim 7 further comprising a debris trap located at the leading lip of the frame, wherein the debris trap is configured to capture debris located in the cut crop (see cl. 18).  

9. (Original) The pre-threshing apparatus of clam 8 wherein the leading lip is inclined with respect to the screen (marked up) and is configured to direct debris downwardly toward the debris trap (see cl. 18).  




Claim 10, and new claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaal et al (5466188), in view of Suen et al (2015/0237805).
 
Although it is obvious that the sieve Schaal to be designed as claimed below, however 

Suen more clearly teaches the design and one possible offset arrangement of the screen structures, which is well known and old in the art. 

[AltContent: textbox (Plurality of sieves at different planes and heights, rods & apertures)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    537
    799
    media_image2.png
    Greyscale


Suen).  

21. (New) The pre-threshing apparatus of claim 2 wherein the pre-threshing device further comprises a screen support structure supporting the screen and the screen includes a plurality of screen structures, wherein adjacent screen structures are offset in height (see Suen).  

22. (New) The pre-threshing apparatus of claim 21 wherein the crop engaging members includes a plurality of paddles forming the leading edge, wherein two or more of the plurality of screen structures are located on different planes, such that the height of the screen structures is varied with respect to the leading edge to provide a more complete threshing of grain (see Suen).  

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the screen of Schaal with the teachings of Suen, because the screen structure has been known and old in the art, thus the patent application obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men. (see Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U. S. 147, 152 (1950).)


Claim(s) 10, new claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollatz (2010/0173685) and Applegate (3974837), in view of Suen et al (2015/0237805).

Although, from Hollatz and Applegate combination an offset screen structure is obvious, i.e. screens are positioned higher relative to each other or different planes, however

Suen more clearly teaches the design and one possible offset arrangement of the screen structures, which is well known and old in the art:

[AltContent: textbox (Plurality of sieves at different planes and heights, rods & apertures)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    537
    799
    media_image2.png
    Greyscale



Suen).  

21. (New) The pre-threshing apparatus of claim 2 wherein the pre-threshing device further comprises a screen support structure supporting the screen and the screen includes a plurality of screen structures, wherein adjacent screen structures are offset in height (see Suen).  

22. (New) The pre-threshing apparatus of claim 21 wherein the crop engaging members includes a plurality of paddles forming the leading edge, wherein two or more of the plurality of screen structures are located on different planes, such that the height of the screen structures is varied with respect to the leading edge to provide a more complete threshing of grain (see Suen).  


23. (New) The pre-threshing apparatus of claim 12 wherein the pre-threshing device further comprises a screen support structure supporting the screen and the screen includes a plurality of screen structures, wherein adjacent screen structures are offset in height (see cl. 21).  



It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the screen of Hollatz and Applegate combination with the teachings of Suen, because the screen structure has been known and old in the art, thus the patent application obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men. (see Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U. S. 147, 152 (1950).)




Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-12, 15-20 and new claims 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Duquesne et al (2005/0009591) teaches in par. 6-8, 49, that it has been known that a gap (G) between a threshing / beating device and a concave maybe adjustable by a spring / torsion rod, in order to prevent overloading.

Gerber et al (2002/0103015) teaches that it has been known that an infeed beater (20) include paddles / blades (52), see fig 3.

Eis et al (6290599) teaches that it has been known that a gap between an feed accelerator (threshing cylinder 20) and a screen (concave 19) is resiliently adjusted (cylinders 23).

Turner et al (4875891) teaches that it is old and well known a beater (108), a concave designed with a slopping leading lip (fig 6) & a debris trap (fig 6). 

Raineri (4399825) teaches that is has been known to resiliently bias feed accelerator (14), see fig 3, spring 24.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671